TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00585-CV




 
 
S. M. M. and K. A. M., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 425th
  District Court OF Williamson
  COUNTY
NO. 10-3151-F425,
  honorable Mark j. silverstone, JUDGE PRESIDING 




 
 



                                                                     O
  R D E R
 
PER
  CURIAM
                        The reporter’s record
  in this appeal was originally due to be filed on September 10, 2012.  By request to this Court dated September 4,
  2012, Theresa J. Popejoy requested an extension of thirty
  days.
                        Effective March 1,
  2012, amendments to the Texas Rules of Appellate Procedure adopted by Texas
  Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from
  granting extensions of over 10 days for the filing of reporters’ records in accelerated
  appeals, including those from suits for termination of parental rights.  See
  Tex. R. App. P. 35.3(c).  Further, any
  extensions of time granted for the filing of the reporters’ records may not
  exceed 30 days cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Theresa
  J. Popejoy is hereby ordered to file the reporter’s record in this case on or
  before September 20, 2012.  If the
  record is not filed by that date, Ms. Popejoy may be required to show cause why she should not be held in contempt of court.
                        It is ordered on September
  7, 2012.
 
Before
  Justices Puryear, Pemberton and Henson